DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       FRANK A. HERNANDEZ,
                            Appellant,

                                    v.

                        JESSICA R. RIVERA,
                             Appellee.

                              No. 4D18-0774

                              [July 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Judge; L.T. Case No. FMCE 17-
002918 (38/90).

  Stuart N. House of Stuart N. House, P.A., Coral Springs, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.